     Case 1:19-mc-00412-LAK-GWG Document 45 Filed 09/27/19 Page 1 of 1
                                                   U.S. Department of Justice

                                                   Criminal Division



                                                   Washington, D.C. 20530

                                                   September 27, 2019

TRANSMITTED VIA CM/ECF AND U.S. MAIL

Hon. Gabriel Gorenstein
United States Chief Magistrate Judge
Daniel Patrick Moynihan United States Courthouse
500 Pearl St.
New York, NY 10007-1312

Re: In re: Enforcement of Philippine Forfeiture Judgment, Misc. No. 19-412 (LAK) (GWG)

Dear Judge Gorenstein:

Pursuant to Section 2(A) of the Court’s Individual Practices, Applicant United States of America
(“the Government”) hereby notifies the Court that the Government’s forthcoming Opposition to
the Duran Class’ summary judgment motion (Dkts. 37-41) will also constitute a cross-motion for
summary judgment. The Government will be cross-moving for summary judgment on the same
statute-of-limitations issue that was raised in Duran’s motion.

The Government has conferred with counsel for Duran. The parties agree that the default
timelines of Local Rule 6.1 should govern the briefing schedule for the Government’s cross-
motion.


                                            Respectfully Submitted,

                                            /s/ Joshua L. Sohn
                                            Joshua L. Sohn
                                            Trial Attorney
                                             Money Laundering and Asset Recovery Section
                                            U.S. Department of Justice
                                            Attorney for Applicant United States of America
